DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 4, 6-8, 11 and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to embed the conductive member inside the electrostatic chuck such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on WO2015/190333 to Satoru (Pct. Filing Date of June 1st, 2015, Published Dec. 17th, 2015, United States Patent Application No. 2017/0140954 to Kitagawa relied upon as English language equivalent) in view of United States Patent Application No. 2004/0261946 to Endoh et al and United States Patent Application No. 2015/0262857 to Ebizuka or United States Patent Application No. 2010/0018648 to Collins et al in view of United States Patent Application No. 2004/0261946 to Endoh et al and United States Patent Application No. 2015/0262857 to Ebizuka is presented below.
In response to the argument that Collins does not have a contact portion provided on the bottom surface of the wiring layer, the examiner notes that the wiring layer is implicitly the outer surface of the electrode that contacts the wire such that the contact portion is implicitly on the bottom surface of the wiring layer and as such is not considered persuasive. It is noted that the Applicant appears to be claiming that the wiring layer “EW” which protrudes horizontally and vertically from HT is interpreted from the limitation of the wiring layer. The Examiner respectfully disagrees, as it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 7, 11, 12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/190333 to Satoru (Pct. Filing Date of June 1st, 2015, Published Dec. 17th, 2015, United States Patent Application No. 2017/0140954 to Kitagawa relied upon as English language equivalent) in view of United States Patent Application No. 2004/0261946 to Endoh et al and United States Patent Application No. 2015/0262857 to Ebizuka.
The applied reference has a common assignee and an inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
In regards to Claim 1, Kitagawa teaches a placing unit 16, 18, 20 Fig. 1-5 comprising: a base 20 to which a high-frequency power (HFS) is applied; an electrostatic chuck 18/E1 [0028] provided on the base and including a placing region (top surface 18a) configured to place a workpiece W and an outer peripheral region 18b configured to surround the placing region; a heater HT provided in the placing region; a wiring layer CT1/EW1 connected to the heater and extending to an inside of the outer peripheral region of the electrostatic chuck E1/18; a power supply terminal ET1 connected to a contact portion of the wiring layer (bottom surface of CT1, and implicitly the bottom surface of the wiring layer as the ET1 comes in contact from the bottom) in the outer peripheral region of the electrostatic chuck from below the wiring layer (as shown in Fig. 4) [0023-0069], and a focus ring FR as shown in the annotated copies of Fig. 1 and 6 below:

    PNG
    media_image1.png
    287
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    413
    725
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    431
    460
    media_image3.png
    Greyscale
 
Kitagawa does not expressly teach a conductive layer formed in the outer peripheral region or in other regions along the outer peripheral region of the electrostatic chuck so as to overlap with the power supply terminal in a vertical direction with a portion of the outer peripheral region of the electrostatic chuck and a portion of the wiring layer that includes the contact portion interposed therebetween when viewed from a vertical cross section wherein the conductive layer is electrically insulated from other portions including the base to which the high-frequency power is applied and the power supply terminal, and provided separately from inside or outside of the placing unit.  
Endoh teaches a placing unit 11 Fig. 1, 5, an electrostatic chuck 25, a placing region 25a, a focus ring 30, a conductive layer 30d,formed in the outer peripheral region or in other regions along the outer peripheral region of the electrostatic chuck (as it is underneath the focus ring 30 and surrounds an outer periphery of the wafer/workpiece W) so as to overlap with the power supply terminal in a vertical direction with a portion of the outer peripheral region of the electrostatic chuck and a portion of the wiring layer that includes the contact portion interposed therebetween when viewed from a vertical cross section (as 30d overlaps the entirety of the outer periphery, which would have ET1 or power supply terminal below a wiring layer, such that the wiring layer is therebetween of Kitagawa), wherein the conductive layer is electrically insulated from other portions including the base 11 to which the high frequency power is applied and the power supply terminal (as 30d is sandwiched between dielectrics 30e and 30c) and is provided separately inside or outside of the placing unit (see 30d in Fig. 5).
Endoh teaches the conductive layer if formed in a ring shape (as is forms the layer under the focus ring/30e) including a portion overlapping with the power supply terminal and a portion not overlapping with the power supply terminal when viewed from the vertical cross section (as it covers the entire step over 25d as shown in Fig. 5).
Endoh teaches the conductive layer is made out of silicon  (silicon, [0125]).
Endoh further teaches that the focus ring with the insulated conductive layer can have an electrode for electrostatic chucking applied to it so that it can aid in the electrostatic chucking of the focus ring, thus improving the efficiency of cooling the focus ring such that the focus ring does not increase in temperature and make the peripheral portion of the wafer hotter which results in reduced etching selectivity [0006], while preventing an increase in the cost of the susceptor/placing unit [0018-0032].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kitagawa with the focus ring structure and electrostatic chuck for the focus ring of Endoh with the insulated conductive layer. One would be motivated to do so to improve the efficiency of cooling to the focus ring, thus preventing an increase in the temperature of the periphery of the wafer and cause reduced etching selectivity. See MPEP 2143, Motivations A-E.  
Kitagawa in view of Endoh does not expressly teach that the conductive layer formed within the electrostatic chuck and located in the outer peripheral region of the electrostatic chuck such that the conductive layer is electrically insulated from the base and the power terminal and the conductive layer is provided separately from the base, the heater, the wiring layer, and the power supply terminal.
Ebizuka teaches and electrostatic chuck electrode/absorption electrode 502/1702 Fig. 5 and Fig. 17 where there is a conductive member 703 Fig. 7 as an exterior ring or alternatively inside the electrostatic chuck 1703 in a stepped portion of the outer periphery in Fig. 17: 

    PNG
    media_image4.png
    524
    668
    media_image4.png
    Greyscale

Ebizuka teaches that the conductive member is embedded in the electrostatic chuck such that the conductive layer is electrically insulated from the base and the power terminal and the conductive layer is provided separately from the base, the heater, the wiring layer, and the power supply terminal [0053-0054, 0028-0061].
As it is known to embed a conductive member in a electrostatic chuck instead of having it as an exterior ring, as taught by Ebizuka, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the exterior ring as taught by Endoh to embed it into the electrostatic chuck. 	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to place the conductive member in the electrostatic chuck in alternative to the ring on the outside, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c) See also MPEP 2143, Exemplary Rationales D.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 4, Kitagawa in view of Endoh and Ebizuka teaches the conductive layer if formed in a ring shape (as is forms the layer under the focus ring/30e and Ebizuka teaches a ring) including a portion overlapping with the power supply terminal and a portion not overlapping with the power supply terminal when viewed from the vertical cross section (as it covers the entire step over 25d as shown in Fig. 5), as per the rejection of Claim 1 above.
In regards to Claim 6, Kitagawa in view of Endoh and Ebizuka teaches the conductive layer is made out of Si (silicon, [0125]), as per the rejection of Claim 1 above.
In regards to Claim 7, Kitagawa teaches wherein a plurality of the heaters HT are provided in the placing region 18a [0043],3Application No.: 15/813,796Reply to Office Action dated August 21, 2020 a plurality of the wiring layers EW1 are connected to the plurality of the heaters [0043], respectively, and extend to the inside of the outer peripheral region of the electrostatic chuck (as shown by CT1 extending to 18b), the power supply terminal is provided for each of the wiring layers and is connected to a contact portion of a corresponding wiring layer in the outer peripheral region of the electrostatic chuck [0043-0061], and the conductive layer overlaps with a plurality of the power supply terminals when viewed from a top (as shown in Fig. 3-6).
In regards to Claim 11, Kitagawa teaches a plasma processing apparatus 10 Fig. 1 comprising the placing unit of claim 1.
In regards to Claim 12, Kitagawa in view of Endoh and Ebizuka teach an outer surface of the conductive layer that is connected with another portion different from the conductive layer is not exposed (as the top, bottom, and inside diameter sides are not exposed and embedded in the electrostatic chuck).
In regards to Claim 14, Kitagawa teaches the wiring layer CT1/EW1 includes a first portion extending in a horizontal direction CT1 and a second portion extending in a direction crossing the first portion (vertical portion of EW1).
In regards to Claim 15, Kitagawa the first portion CT1 of the wiring layer includes the contact portion (bottom portion of CT1) and the contact portion of the first portion is exposed from a lower surface of the outer peripheral region of the electrostatic chuck (as it is open to the power supply terminal below, as shown in Fig. 4).
In regards to Claim 16, Kitagawa in view of Endoh and Ebizuka teach the power supply terminal connected to the contact portion is provided on the bottom surface of the wiring layer, as per the rejection of Claim 1 above.
In regards to Claim 17, Kitagawa in view of Endoh and Ebizuka teaches the conductive layer is electrically insulated such that a potential of a first portion of the conductive layer that overlaps the power supply terminal is equal to a potential of a second portion of the conductive layer that does not overlap the power supply terminal, as the conductive layer is embedded in the electrostatic chuck and when there is no power supply, the potentials implicitly do not change, as per the rejection of Claim 1 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO2015/190333 to Satoru (Pct. Filing Date of June 1st, 2015, Published Dec. 17th, 2015, United States Patent Application No. 2017/0140954 to Kitagawa relied upon as English language equivalent) in view of United States Patent Application No. 2004/0261946 to Endoh et al, and in further view of United States Patent Application No. 2014/0110061 to Okunishi and United States Patent Application No. 2015/0262857 to Ebizuka.
The teachings of Kitagawa in view of Endoh and Ebizuka are relied upon as set forth in the above 103 rejection.
In regards to Claim 8, Kitagawa teaches a power supply line LW1 that connects the power supply terminal ET1 and an external power source HFS but does not expressly teach a filter provided on the power supply line and configured to attenuate a high-frequency power that is applied to the base and leaks from the power supply terminal to the power supply line.
Okunishi teaches a placing unit 12 Fig. 1 with a base 28 to which high frequency power 34 is supplied, the placing unit having heaters 50 (50IN and 50OUT), there being a power line 51IN/OUT attached to said heaters connected to filter units 54IN/OUT [0062-0064, 0071-0099]. Okunishi teaches that high frequency leaks into the power feed line through the heating element and plasma density or etching rate may be decreased the vicinity of the heater power feed line and that by adding filters, the leakage is suppressed [0101-0147].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kitagawa in view of Endoh and Ebizuka with the teachings of Okunishi by adding filters to the power lines of the heater. One would be motivated to do so for the predictable result of suppressing leakage would effect the plasma density or etching rate. See MPEP 2143, Motivations A-E. The resulting apparatus would have a filter provided on the power supply line and configured to attenuate a high-frequency power that is applied to the base and leaks from the power supply terminal to the power supply line, thus fulfilling the limitations of the claim.
 
Claims 1, 4, 6, 11, 12, 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2010/0018648 to Collins et al in view of United States Patent Application No. 2004/0261946 to Endoh et al and United States Patent Application No. 2015/0262857 to Ebizuka.
 In regards to Claim 1, Collins teaches a placing unit 200 Fig. 3 comprising: a base 208 to which a high-frequency power 230, 232 is applied; an electrostatic chuck 206 provided on the base 208 and including a placing region 202a configured to place a workpiece 204 and an outer peripheral region 202c configured to surround the placing region; a heater 211a, 211b provided in the placing region; a wiring layer connected to the heater and extending to an inside of the outer peripheral region; a power supply terminal connected to a contact portion of the wiring layer in the outer peripheral region [0013-0043]:

    PNG
    media_image5.png
    385
    731
    media_image5.png
    Greyscale

Collins does not expressly teach a conductive layer formed in the outer peripheral region or in other regions along the outer peripheral region of the electrostatic chuck so as to overlap with the power supply terminal in a vertical direction with a portion of the outer peripheral region of the electrostatic chuck and a portion of the wiring layer that includes the contact portion interposed therebetween when viewed from a vertical cross section wherein the conductive layer is electrically insulated from other portions including the base to which the high-frequency power is applied and the power supply terminal, and provided separately from inside or outside of the placing unit.  
Endoh teaches a placing unit 11 Fig. 1, 5, an electrostatic chuck 25, a placing region 25a, a focus ring 30, a conductive layer 30d,formed in the outer peripheral region or in other regions along the outer peripheral region of the electrostatic chuck (as it is underneath the focus ring 30 and surrounds an outer periphery of the wafer/workpiece W) so as to overlap with the power supply terminal in a vertical direction with a portion of the outer peripheral region of the electrostatic chuck and a portion of the wiring layer that includes the contact portion interposed therebetween when viewed from a vertical cross section (as 30d overlaps the entirety of the outer periphery, which would have ET1 or power supply terminal below a wiring layer, such that the wiring layer is therebetween of Kitagawa), wherein the conductive layer is electrically insulated from other portions including the base 11 to which the high frequency power is applied and the power supply terminal (as 30d is sandwiched between dielectrics 30e and 30c) and is provided separately inside or outside of the placing unit (see 30d in Fig. 5).
Endoh teaches a focus ring 30e provided on the outer peripheral region wherein the conductive layer is formed between the focus ring and the outer peripheral region along the thickness direction of the outer peripheral region so as to overlap the outer peripheral region (and thus implicitly also the power supply terminal of Kitagawa) when viewed from the thickness direction of the outer peripheral region.
Endoh teaches the conductive layer if formed in a ring shape (as is forms the layer under the focus ring/30e) including a portion overlapping with the power supply terminal and a portion not overlapping with the power supply terminal when viewed from the vertical cross section (as it covers the entire step over 25d as shown in Fig. 5).
Endoh teaches the conductive layer is made out of Si (silicon, [0125]).
Endoh further teaches that the focus ring with the insulated conductive layer can have an electrode for electrostatic chucking applied to it so that it can aid in the electrostatic chucking of the focus ring, thus improving the efficiency of cooling the focus ring such that the focus ring does not increase in temperature and make the peripheral portion of the wafer hotter which results in reduced etching selectivity [0006], while preventing an increase in the cost of the susceptor/placing unit [0018-0032].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Collins with the focus ring structure and electrostatic chuck for the focus ring of Endoh with the insulated conductive layer. One would be motivated to do so to improve the efficiency of cooling to the focus ring, thus preventing an increase in the temperature of the periphery of the wafer and cause reduced etching selectivity. See MPEP 2143, Motivations A.  
Kitagawa in view of Endoh does not expressly teach that the conductive layer formed within the electrostatic chuck and located in the outer peripheral region of the electrostatic chuck such that the conductive layer is electrically insulated from the base and the power terminal and the conductive layer is provided separately from the base, the heater, the wiring layer, and the power supply terminal.
Ebizuka teaches and electrostatic chuck electrode/absorption electrode 502/1702 Fig. 5 and Fig. 17 where there is a conductive member 703 Fig. 7 as an exterior ring or alternatively inside the electrostatic chuck 1703 in a stepped portion of the outer periphery in Fig. 17: 

    PNG
    media_image4.png
    524
    668
    media_image4.png
    Greyscale

Ebizuka teaches that the conductive member is embedded in the electrostatic chuck such that the conductive layer is electrically insulated from the base and the power terminal and the conductive layer is provided separately from the base, the heater, the wiring layer, and the power supply terminal [0053-0054, 0028-0061].
As it is known to embed a conductive member in a electrostatic chuck instead of having it as an exterior ring, as taught by Ebizuka, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the exterior ring as taught by Collins in view of Endoh to embed it into the electrostatic chuck. 	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to place the conductive member in the electrostatic chuck in alternative to the ring on the outside, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c) See also MPEP 2143, Exemplary Rationales D.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 4, Collins in view of Endoh and Ebizuka teaches the conductive layer if formed in a ring shape (as is forms the layer under the focus ring/30e) including a portion overlapping with the power supply terminal and a portion not overlapping with the power supply terminal when viewed from the vertical cross section (as it covers the entire step over 25d as shown in Fig. 5), as per the rejection of Claim 1 above.
In regards to Claim 6, Collins in view of Endoh and Ebizuka teaches the conductive layer is made out of Si (silicon, [0125]), as per the rejection of Claim 1 above.
In regards to Claim 11, Collins teaches plasma processing apparatus (as shown in Fig. 1A) comprising the placing unit of claim 1 (which is in Fig. 3, description of [0013-0014]).
In regards to Claim 12, Collins teaches that the focus ring 214 and the conductive layer 211b have a connecting surface (side surface of the focus ring and the side surface of the peripheral region on the outer circumference of the conductive layer) that is not exposed due to being covered by the focus ring.
In regards to Claim 14, Collins teaches a first portion extending in a horizontal direction and a second portion extending in a direction crossing the first portion, as per the annotated copy of Collins Fig. 5 above.
In regards to Claim 15, Collins the first portion of the wiring layer includes the contact portion (as it encompasses the horizontal portion of the wiring layer and the power terminal) and the contact portion of the first portion is exposed from a lower surface of the outer peripheral region of the electrostatic chuck (in order to connect to the power terminal as shown in Fig. 5).
In regards to Claim 16, Collins in view of Endoh and Ebizuka teach the power supply terminal connected to the contact portion is provided on the bottom surface of the wiring layer, as per the rejection of Claim 1 above.
In regards to Claim 17, Collins in view of Endoh and Ebizuka teaches the conductive layer is electrically insulated such that a potential of a first portion of the conductive layer that overlaps the power supply terminal is equal to a potential of a second portion of the conductive layer that does not overlap the power supply terminal, as the conductive layer is embedded in the electrostatic chuck and when there is no power supply, the potentials implicitly do not change, as per the rejection of Claim 1 above.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0018648 to Collins et al in view of United States Patent Application No. 2004/0261946 to Endoh et al and United States Patent Application No. 2015/0262857 to Ebizuka, and in further view of United States Patent Application No. 2017/0280509 to Takebayashi et al.
The teachings of Collins in view of Endoh and Ebizuka are relied upon as set forth in the above 103 rejection.
 In regards to Claim 7, Collins teaches wherein a plurality of the heaters 211a, 211b are provided in the placing region 18a [0043],3Application No.: 15/813,796Reply to Office Action dated August 21, 2020 a plurality of the wiring layers (see lines from 211a and 211b) are connected to the plurality of the heaters [0043], respectively, and extend to the inside of the outer peripheral region of the electrostatic chuck (as shown by lines extending to 211a, 211b), but does not expressly the power supply terminal is provided for each of the wiring layers and is connected to a contact portion of a corresponding wiring layer in the outer peripheral region of the electrostatic chuck and the conductive layer overlaps with a plurality of the power supply terminals when viewed from a top (as shown in Fig. 3-6).
Takebayashi teaches a placing unit 20 Fig. 1 comprising: a base 60 to which a high-frequency power 79 is applied; an electrostatic chuck 22 provided on the base 60 and including a placing region 22a configured to place a workpiece W and an outer peripheral region (lower stepped portion outside of 22a) configured to surround the placing region; a heater 30 provided in the placing region; a wiring layer 36 connected to the heater and extending to an inside of the outer peripheral region (see position of 36 to 36b, 39, 38 in Fig. 2); a power supply terminal 46a,b connected to a contact portion 36b of the wiring layer in the outer peripheral region (as shown in Fig. 1 and 2  [0023-0034]).
Takebayashi teaches plurality of the heaters (see heating electrodes 34, [0027]) are provided in the placing region (as shown in Fig. 2), a plurality of the wiring layers are connected to the plurality of the heaters (see plurality of jumper wires 36 [0027], respectively, and extend to the inside of the outer peripheral region (see extension of wires to the periphery as shown in Fig. 2 and in the cable terminal 75 for the power in Fig. 1), the power supply terminal 46a is provided for each of the wiring layers (as shown in Fig. 2) and is connected to a contact portion of a corresponding wiring layer in the outer peripheral region (as shown in positions of Fig. 1 and Fig. 2), and the conductive layer overlaps with a plurality of the power supply terminals when viewed from the thickness direction of the outer peripheral region (as shown in overlap of Fig. 2).
Takebayashi teaches the placement of the wires for the heater electrodes are placed on the outer periphery provides with high thermal uniformity and allows for easy connection to an external power supply [0011-0012].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Collins in view of Endoh and Ebizuka with the teachings of Takebayashi and the wire and heater arrangements therein. One would be motivated to do so to provide for high thermal uniformity and allow for easy connection to an external power supply. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.

  	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0018648 to Collins et al in view of United States Patent Application No. 2004/0261946 to Endoh et al and United States Patent Application No. 2015/0262857 to Ebizuka, and in further view of United States Patent Application No. 2014/0110061 to Okunishi.
The teachings of Kitagawa in view of Endoh and Ebizuka are relied upon as set forth in the above 103 rejection.
In regards to Claim 8, Kitagawa teaches a power supply line (as indicated in the annotated copy of Collins Fig. 5) that connects the power supply terminal (as indicated in the annotated copy of Collins Fig. 5) and an external power source 258-1, 258-2 but does not expressly teach a filter provided on the power supply line and configured to attenuate a high-frequency power that is applied to the base and leaks from the power supply terminal to the power supply line.
Okunishi teaches a placing unit 12 Fig. 1 with a base 28 to which high frequency power 34 is supplied, the placing unit having heaters 50 (50IN and 50OUT), there being a power line 51IN/OUT attached to said heaters connected to filter units 54IN/OUT [0062-0064, 0071-0099]. Okunishi teaches that high frequency leaks into the power feed line through the heating element and plasma density or etching rate may be decreased the vicinity of the heater power feed line and that by adding filters, the leakage is suppressed [0101-0147].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Collins in view of Endoh and Ebizuka with the teachings of Okunishi by adding filters to the power lines of the heater. One would be motivated to do so for the predictable result of suppressing leakage would effect the plasma density or etching rate. See MPEP 2143, Motivations A-E. The resulting apparatus would have a filter provided on the power supply line and configured to attenuate a high-frequency power that is applied to the base and leaks from the power supply terminal to the power supply line, thus fulfilling the limitations of the claim.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2016/0198528 to Kitagawa which also teaches a terminal connection on the bottom.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716